(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Pendiente una moción de desestimación por falta de ale-gato, la parte apelante sin obtener previamente permiso de este tribunal, aunque había presentado una petición a ese efecto, radicó un alegato.
La apelada pide la desestimación del recurso fundándose en que no se ha presentado el alegato dentro del tiempo señalado. La parte apelante presenta varias excusas por no haber presentado el alegato anteriormente.
Versando' la apelación en su esencia exclusivamente sobre si .la corte tenía derecho o no a creer los testigos de la parte demandante y no estando nosotros convencidos por el alegato archivado de que la corte inferior se equivocara, se deses-tima la apelación interpuesta por la parte demandante contra *1013la sentencia dictada por la Corte de Distrito de Mayagüez, con fecha 17 de marzo de 1930, en el caso arriba titulado.
El Juez Asociado Señor Aldrey no intervino.